Moore, J.
The bill of complaint is filed by two citizens of Cassopolis who describe themselves as resident freeholders and taxpayers. They seek to invalidate two contracts made May 14, 1908, between the two defendants, one for pumping water for the village, and the other to pay for lighting the streets of Cassopolis with arc lights, and to restore two similar contracts made in 1901, between the defendants, which would have expired according to their terms July 1, 1912. Each of the defendants filed an answer to the bill of complaint and an answer in the nature of a cross-bill. Replications and demurrers were interposed. A hearing was had in open court. Com*91plainants’ bill of complaint was dismissed. The two contracts of May, 1908, were amended. The complainants have brought the case here by appeal. The defendants have not appealed.
The record discloses that the village authorities are not complaining about the contracts which it has entered into with the defendant the Milling & Power Company. In his decree the trial judge found that the “complainants have no such right or interest in the subject-matter of this suit as authorizes them or either of them to maintain the same.”
In our view of the record, it will be unnecessary to consider many of the questions discussed by the solicitors. We have aleady stated that complainants describe themselves as resident freeholders and taxpayers. Nowhere in the bill is it stated that they will sustain any pecuniary loss because of the contracts stated in the bill of complaint. In paragraph 23 of the bill it is said:
“Your orator, Charles H. Kimmerle, further shows that he is a member of said village council, but is opposed to such purported contract,” etc.
In paragraph 29 of the bill of complaint it is stated:
“And your orators aver that the value of the matter and differences involved herein exceeds the sum of $1,000.”
This is the extent of the averments in relation to the effect upon the complainants of the doing away of the old contracts by making of the new ones. It is not averred, and it is not shown by the record, that complainants are affected pecuniarily by these contracts in any substantial way.
Complainants say they are authorized to file this bill because they are freeholders and taxpayers, and cite in support of their contention the case of George v. Electric Light Co., 105 Mich. 1 (62 N. W. 985). A reference to that case shows that two cases were heard as one, and that in the George Case Mr. George and 20 or more other taxpayers joined in the bill of complaint, while Mr. Camp*92bell and other citizens and taxpayers joined in the bill of complaint. As no question of jurisdiction was raised, it is not a violent assumption that complainants’ interest in the litigation amounted to more than |100. Section 435, 1 Comp. Laws, provides:
“Such courts shall dismiss every suit concerning property, * * * where the matter in dispute shall not exceed one hundred dollars,” etc.
This case is not within the exceptions named in said section.
The decree is affirmed, with costs.
McAlvay, Brooke, Blair, and Stone, JJ., concurred.